We conclude that the district court did not abuse its discretion at

                sentencing, and we

                           ORDER the judgment of conviction AFFIRMED.



                                                      n,
                                                 X0 4,1
                                                   -
                                                              J.
                                      Hardesty




                cc: Hon. Brent T. Adams, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) I947A


                                                                   M